      Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 1 of 29 PageID #:1




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS

PERLA MAGENO,​ an individual,              )     Case No.
                                           )
        Plaintiff,                         )
                                           )
vs.                                        )     Trial by Jury Demanded
                                           )
BAB SYSTEMS, INC., d/b/a, BIG              )
APPLE BAGELS, a Illinois                   )
Corporation                                )
                                           )
        Defendant.
                                           )

            COMPLAINT FOR INJUNCTIVE RELIEF,
  CIVIL MONETARY PENALTIES, AND OTHER EQUITABLE RELIEF

       Plaintiff, Perla Mageno, (“Plaintiff”), by and through her attorneys, for her

complaint against Big Apple Bagels, states as follows:

                                 INTRODUCTION

       1.     Plaintiff is a blind and visually-impaired person who requires

screen-reading software to read website content using her computer.

       2.     Plaintiff uses the terms “blind” or “visually-impaired” to refer to all

people with visual impairments who meet the legal definition of blindness in that

they have a visual acuity with correction of less than or equal to 20 x 200. Some

blind people who meet this definition have limited vision. Others have no vision.

       3.     Plaintiff brings this civil rights action against Defendant Big Apple
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 2 of 29 PageID #:2




Bagels (“Defendant”) for its failure to design, construct, maintain, and operate its

website, https://bigapplebagels.com/ (the “website”) to be fully accessible to and

independently usable by Plaintiff and other blind or visually-impaired people.

       4.    Defendant’s denial of full and equal access to its website, and

therefore denial of its products and services offered thereby, is a violation of

Plaintiff’s rights under the Americans with Disabilities Act (“ADA”) a​ nd

California’s Unruh Civil Rights Act (“UCRA”).

       5.    Because Defendant’s website, https://bigapplebagels.com/ is not fully

and equally accessible to blind and visually-impaired consumers in violation of the

ADA, Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s website will

become and remain accessible to blind and visually-impaired consumers, including

Plaintiff.

                         JURISDICTION AND VENUE

       6.    This Court has subject-matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III

of the ADA, 42 U.S.C. § 12181, ​et seq.,​ and 28 U.S.C. § 1332.

       7.    This court has supplemental jurisdiction over Plaintiff’s non-federal

claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 3 of 29 PageID #:3




related to Plaintiff’s federal ADA claims, they form part of the same case or

controversy under Article III of the United States Constitution

      8.     This Court has personal jurisdiction over Defendant because it is

deemed a resident of the State of Illinois and it conducts and continues to conduct a

substantial and significant amount of business in the State of Illinois.

      9.     Venue is proper in the Northern District of Illinois pursuant to 28

U.S.C. §1391(b)(1) because Defendant resides in this District and this Court has

personal jurisdiction over Defendant.

                                     PARTIES

      10.    Plaintiff, at all times relevant and as alleged herein, is a resident of

California, County of Los Angeles. Plaintiff is also blind, visually-impaired person,

and a member of a protected class of individuals under the ADA, pursuant to 42

U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set forth at 28

C.F.R. §§ 36.101 ​et seq​.

      11.    Plaintiff is informed and believes, and thereon alleges Defendant

operates a website that allows consumers to browse the menu, view catering

information, shop items sold in its retail stores. Defendant's headquarters are

located in Chicago, Illinois.

      12.    Defendant’s website is a public accommodation within the definition
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 4 of 29 PageID #:4




of Title III of the ADA, 42 U.S.C. § 12181(7) because its website is, or is part of, a

“sales or rental establishment,” and a “service establishment.”

      13.    Defendant has been and is committing the acts or omissions alleged

herein in Los Angeles County of the State of California which caused injury, and

violated rights prescribed by the ADA and UCRA, to Plaintiff and to other blind

and other visually impaired-consumers. A substantial part of the acts and omissions

giving rise to Plaintiff’s claims occurred in California. Specifically, on several

separate occasions, Plaintiff has been denied the full use and enjoyment of the

facilities, goods, and services of Defendant’s website in Los Angeles County.

      14.    The access barriers Plaintiff encountered on Defendant’s website have

caused a denial of Plaintiff’s independent, full and equal access multiple times in

the past, and now deter Plaintiff from accessing Defendant’s website.

  THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

      15.    The Internet has become a significant source of information, a portal,

and a tool for conducting business, doing everyday activities such as shopping,

learning, banking, researching, as well as many other activities for sighted, blind

and visually-impaired persons alike. As an essential tool for many Americans,

when accessible, the Internet provides individuals with disabilities great

independence.
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 5 of 29 PageID #:5




      16.     Blind persons are able to access websites using keyboards in

conjunction with screen access software that vocalizes the visual information found

on a computer or smart-phone screen. This technology is known as screen-reading

software and is also commonly referred to as a screen reader.

      17.     Except for legally blind individuals whose residual vision allows them

to use magnification, screen-reading software is currently the only method a blind

person can fully and independently access the internet.

      18.     Unless websites are designed to allow screen-reading software users

to navigate Internet content by way of the keyboard or through moving their

fingers over the smartphone screen, blind and visually-impaired persons are unable

to fully, equally and independently access websites and the information, products,

and services contained therein.

      19.     Blind   and    visually-impaired   users    of    Windows   operating

system-enabled computers and devices have several screen-reading software

programs available to them. Some of these programs are available for purchase

and other programs are available without the user having to purchase the program

separately.

      20.     Job Access With Speech, otherwise known as “JAWS,” is currently

the most popular, separately purchased and downloaded screen-reading software
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 6 of 29 PageID #:6




program available for a Windows computer.

      21.    For s​ creen-reading software to function, the information on a website

must be capable of being rendered into meaningful text so it may be read back to

the user and then the user can navigate a website and various web pages within a

website using their keyboard.

      22.    If the website content is not capable of being rendered into meaningful

text, the blind or visually-impaired user is not able to access and navigate the same

content on a website that is available to sighted users.

      23.    The ADA specifically provides, “No individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of

public accommodation by any person who owns, leases (or leases to) or operates a

place of public accommodation.” 42 U.S.C. §12182(a); 28 C.F.R. §36.201(a). The

ADA further requires that a public accommodation provide accessible electronic

and information technology as auxiliary aids and services.           ​See 28 C.F.R.

§36.303(a), (b) and (c)(ii).

      24.    Within this context, numerous courts have recognized the viability of

Unruh and Americans with Disabilities Act (hereinafter “ADA”) claims against

commercial website owners/operators with regard to the accessibility of such
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 7 of 29 PageID #:7




websites. See, e.g.​, ​Castillo v. Jo-Ann Stores, LLC, ​No. 5:17-cv-20110-KBB (N.D.

Ohio February 13, 2018) (denying motion to dismiss finding plaintiff has stated a

cognizable website ADA claim and has standing, plaintiff successfully alleged a

nexus between defendant's website and its brick and mortar stores, and the

injunctive relief sought does not voilate due process rights); ​Gathers v.

1-800-FLOWERS.com​, No. 1:17-cv-10273 (Mass. February 12, 2018) (denying a

motion to dismiss sought against ADA claims); ​Robles v. Yum! Brands, Inc. d/b/a

Pizza Hut,​ No. 2:16-cv-08211-ODW(SS) at *15. (C.D. Cal. Jan. 25, 2018)

(Wright) (denying a motion for summary judgment sought against ADA and

California’s Unruh Civil Rights Act claims)(“Pizza Hut cannot simply post a

customer service phone number on its website and claim that it is in compliance

with the ADA unless it shows that a visually impaired customer ‘will not be

excluded, denied services, segregated or otherwise treated differently’ from

non-visually impaired customers who are able to enjoy full access to Pizza Hut’s

website” [citations omitted]); ​Andrews v. Blick Art Materials, LLC,​ No.

1:17-cv-00767-JBW-RLM        (E.D.N.Y.     Dec.   21,    2017)    (Weinstein,    J.)

(Memorandum and Order approving settlement of website accessibility case in the

form of judgment); ​Brooke v. A-Ventures, LLC,​ No. 2:17-cv-2868-HRH at 19.

(A.Z. Nov. 22, 2017) (granting declaratory judgment that defendant’s website did
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 8 of 29 PageID #:8




not comply with ADA; defendant enjoined to ensure equal access) (“[D]efendant

was in violation of the Americans with Disability Act because its hotel reservations

website did not afford disabled persons equal access to defendant’s public

accommodation”); ​Rios v. New York & Company, Inc.​, No. 2:17-cv-04676-ODW

(AGr) (C.D. Cal. Nov. 16, 2017) (Wright) (denying a motion for judgment on the

pleadings sought against Unruh Act claims) (“[T]he Court finds that this case is not

unique, ‘as federal courts have resolved effective communication claims under the

ADA in a variety of contexts— including cases involving allegations of unequal

access to goods, benefits and services provided through websites.’ Hobby Lobby,

2017 WL 2957736, at *7”); ​Access Now, Inc. v. Blue Apron, LLC​, No.

17-cv-116-JL at 21. (C.D. N.H. November 8, 2017) (denying a motion to dismiss

sought against ADA claims) (“[Plaintiffs] rely on Title III of the ADA as

governing the defendant’s potential liability and invoke compliance with the

WCAG 2.0 AA standards as a sufficient condition, but not a necessary condition,

for such compliance, and therefore as a potential remedy.”); ​Gorecki v. Dave &

Buster’s, Inc.​, No. 2:17-cv-01138-PSG-AGR (C.D. Cal. October 10, 2017)

(Gutierrez, P.) (denying a motion for summary judgment sought against ADA and

California’s Unruh Civil Rights Act claims)(“a finding of liability regarding the

Website’s compliance with the ADA does not require sophisticated technical
     Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 9 of 29 PageID #:9




expertise beyond the ability of the Court”); ​Kayla Reed v. CVS Pharmacy, Inc.​,

Case No. 2:17-cv-03877-MWF-SK, at *9. (C.D. Cal. Oct. 3, 2017) (Fitzgerald)

(denying a motion to dismiss sought against ADA and California’s Unruh Civil

Rights Act claims) (“The DOJ’s position that the ADA applies to websites being

clear, it is no matter that the ADA and the DOJ fail to describe exactly how any

given website must be made accessible to people with visual impairments. Indeed,

this is often the case with the ADA’s requirements, because the ADA and its

implementing regulations are intended to give public accommodations maximum

flexibility in meeting the statute’s requirements. This flexibility is a feature, not a

bug, and certainly not a violation of due process."); ​Andrews v. Blick Art Materials,

LLC,​ -- F. Supp. 3d --, 2017 WL 3278898, at *12, *15-*18 (E.D.N.Y. Aug. 1,

2017) (Weinstein, J.); ​Gomez v. Lego Systems, Inc.,​ Case 1:17-cv-21628-CMA

(S.D. Fla. July 31, 2017) (denying a motion to dismiss an ADA claim alleging an

inaccessible commercial website) [ECF #40]; ​Thurston v. Chino Commercial

Bank, N.A.,​ No. CV 17-01078 BRO (JCx), 2017 WL 3224681, at *5 (C.D. Cal.

July 27, 2017) (citing ​Gorecki)​ ; ​Markett v. Five Guys Enterprises LLC,​ No.

1:17-cv-00788-KBF, slip op. at 4-6 [ECF #33] (S.D.N.Y. July 21, 2017); ​Gorecki

v. Hobby Lobby Stores, Inc.,​ No. 2:17-cv-01131-JFW-SK, 2017 WL 2957736

(C.D. Cal. June 15, 2017) (Walter, J.) (denying a motion to dismiss sought against
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 10 of 29 PageID #:10




ADA and California’s Unruh Civil Rights Act claims) (“[T]his is a relatively

straightforward claim that Hobby Lobby failed to provide disabled individuals full

and equal enjoyment of goods and services . . . by not maintaining a fully

accessible website. There is nothing unique about this case, as federal courts have

resolved effective communication claims under the ADA in a wide variety of

contexts-- including cases involving allegations of unequal access to goods,

benefits and services provided through websites.”); ​Gil v. Winn-Dixie Stores, Inc​.,

No. 16-23020-Civ-Scola, -- F. Supp. 3d --, 2017 WL 2547242, at *7 (S.D. Fla.

June 13, 2017) (finding that the defendant, a large supermarket chain, had violated

the plaintiff’s rights under the ADA by failing to maintain an accessible website

after   a   non-jury   trial);   ​Frazier   v.   Ameriserv   Financial   Bank,​   Nos.

2:16-cv-01898-AJS (Lead Case), 17cv0031 [ECF #107], slip op. at 20 (W.D. Pa.

Apr. 21, 2017) (denying a motion to dismiss an ADA claim alleging an

inaccessible commercial website); ​Frazier v. Churchill Downs Inc.​, Nos.

2:16-cv-01898-AJS (Lead Case), 2:16-cv-0007 (Member Case) [ECF #107] slip

op. at 20 (W.D. Pa. Apr. 21, 2017) (same); ​OmahaSteaks.com, Inc. v. Access Now,

Inc., et al.,​ No. 8:17-cv-00060-LSC-CRZ [ECF #9-1] (D. Neb. Apr. 17, 2017)

(consent decree); ​Access Now, Inc., et al. v. Omahasteaks.com, Inc.​, Nos.

2:16-cv-01898-AJS (Lead Case), 2:17-cv-00269-AJS (Member Case) [ECF #99]
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 11 of 29 PageID #:11




(W.D. Pa. Apr. 11, 2017 (same); ​Gil v. Winn-Dixie Stores, Inc.,​ -- F. Supp. 3d --,

No. 16-23020-Civ-Scola, 2017 WL 2609330 (S.D. Fla. Mar. 15, 2017) (denying a

motion for judgment on the pleadings sought against an ADA claim alleging an

inaccessible commercial website); ​Nat’l Ass’n of the Deaf v. Harvard Univ.​, Case

3:15-cv-30023-MGM, 2016 WL 3561622, at *12-*20 (D. Mass. Feb. 9, 2016)

(Robertson, Mag. J.) (recommending the denial of a motion to dismiss or stay

predicated on the primary jurisdiction doctrine), ​adopted in Nat’l Ass’n of the Deaf

v. Harvard Univ.​, Case 3:15-cv-30023-MGM, 2016 WL 6540446, at *1-*3 (D.

Mass. Nov. 3, 2016) (Mastroianni, J.); ​Nat’l Ass’n of the Deaf v. Massachusetts

Inst. of Tech.,​ Case 3:15- cv-30024-MGM, 2016 WL 3561631, at *1 (D. Mass.

Feb. 9, 2016) (Robertson, Mag. J.)(recommending the denial of a motion to

dismiss or stay predicated on the primary jurisdiction doctrine), ​adopted in Nat’l

Ass’n of the Deaf v. Massachusetts Inst. of Tech.,​ Case 3:15-cv-30024-MGM, 2016

WL 6652471, at *1 (D. Mass. Nov. 4, 2016) (Mastroianni, J.); ​Edward Davis v.

Orlando Wilshire Investments Ltd., et al.​, No. 5:15-cv-01738-MWF-KK, slip op. at

10 [ECF #17] (C.D. Cal. Nov. 2, 2015) (Fitzgerald, J.) (denying motion to dismiss

in a website accessibility case) (“the Court concludes that the Complaint

sufficiently alleges that the inaccessibility of the Website impedes the full and

equal enjoyment of the Hotel.”); ​Nat’l Fed’n of the Blind v. Scribd, Inc., 9​ 8 F.
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 12 of 29 PageID #:12




Supp.3d 565, 576 (D. Vt. 2015) (denying a motion to dismiss an ADA claim

against a commercial website operator); ​James Patrick Brown v. BPS Direct, LLC,

et al.,​ Case No. LACV 14-04622 JAK (JEMx) slip op. at 4-7 [ECF #30] (C.D. Cal.

Oct. 6, 2014) (Krondstadt, J.) (denying the defendant’s motion to dismiss while

relying on the ​Target ​decision as “persuasive”, and holding “the Complaint does

allege that Bass Pro Shops is a chain of brick-and-mortar stores and that

BassPro.com is a website providing information about Bass Pro Shops products,

offers, and locations…. [and that] a nexus could be established here through

discovery.”);   ​Penney    v.   Kohl’s     Dep’t    Stores,   Inc.,   et   al.​,   No.

8:14-cv-01100-CJC-DFM [ECF #12] slip op. at 3 (C.D. Cal. Sept. 23, 2014)

(Carney, J.) (denying a motion to dismiss and stating, “Thus, the Complaint states

plausible facts that establish the requisite nexus between the challenged service and

the place of public accommodation.”); ​National Ass’n of the Deaf v. Netflix, Inc.​,

869 F. Supp. 2d 196, 200 (D. Mass. 2012) (excluding web-based services would

“run afoul of the purposes of the ADA and would severely frustrate Congress’s

intent that individuals with disabilities fully enjoy the goods, services, privileges,

and advantages available indiscriminately to other members of the general

public”); ​id. ​at 200-01 (“[T]he legislative history of the ADA makes clear that

Congress intended the ADA to adapt to changes in technology.”) (quoting H.R.
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 13 of 29 PageID #:13




Rep. 101-485(II), at 108 (1990)) (“[T]he Committee intends that the types of

accommodation and services provided to individuals with disabilities, under all of

the titles of this bill, should keep pace with the rapidly changing technology of the

times.”); ​Shields v. Walt Disney Parks and Resorts US, Inc.,​ 279 F.R.D. 529, 559

(C.D. Cal. 2011) (rejecting as “unpersuasive” Disney’s argument that “there is no

accepted accessibility standard” and the argument that the DOJ has yet to

determine what standards to apply to websites and stating, “The lack of a widely

accepted standard for website accessibility does not preclude injunctive relief that

would improve access to Defendants’ websites by the visually impaired.”); ​Nat’l

Federation of the Blind v. Target Corp.,​ 452 F. Supp. 2d 946, 953 (N.D. Cal. 2006)

(“To limit the ADA to discrimination in the provision of services occurring on the

premises of a public accommodation would contradict the plain language of the

statute.”); ​id. ​at 953-54 (“consistent with the plain language of the statute, no court

has held that under the nexus theory a plaintiff has a cognizable claim only if the

challenged service prevents physical access to a public accommodation. Further, it

is clear that the purpose of the statute is broader than mere physical

access—seeking to bar actions or omissions which impair a disabled person’s “full

enjoyment” of services or goods of a covered accommodation. 42 U.S.C. §

12182(a). Indeed, the statute expressly states that the denial of equal
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 14 of 29 PageID #:14




“participation” or the provision of “separate benefit[s]” are actionable under Title

III. ​See 4​ 2 U.S.C. § 12182(b)(1)(A).”); ​cf. Hindel v. Husted,​ No. 2017 WL 432839,

at *7 (S.D. Ohio Feb. 1, 2017) (granting a permanent injunction against the Ohio

Secretary of State based on the accessibility of the state’s website under Title II of

the ADA and requiring accessibility); ​Hindel v. Husted, No. 17-3207 (6th Cir.,

Nov. 13, 2017) (defendant bears the burden of production and persuasion as to

affirmative defenses such as fundamental alteration and subject matter of state

election laws do not relieve defendant of these burdens); ​Davis v. BMI/BNB

Travelware company ​No. CIVDS1504682 WL2935482 (Cal.Super. March 21,

2016)(granting motion for summary judgment for plaintiff and ordering that

defendant’s website be made WCAG 2.0 compliant and awarding Unruh damages

in favor of plaintiff).

       25.    Commercial websites that are not accessible for blind and

visually-impaired individuals using screen-readers and keyboards only, violate this

basic mandate of the ADA. ​See National Federation of the Blind v. Target Corp.​,

452 F. Supp. 2d 946 (N.D. Cal. 2006).

       26.    The Department of Justice (the “DOJ”) has consistently stated its view

that the ADA's accessibility requirements apply to websites belonging to private

companies. ​See, e.g.,​ ​Applicability of the Americans with Disabilities Act (ADA) to
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 15 of 29 PageID #:15




Private Internet Sites: Hearing before the House Subcommittee on the Constitution

of the House Committee on the Judiciary,​ 106th Cong., 2d Sess. 65-010 (2000) ("It

is the opinion of the Department of Justice currently that the accessibility

requirements of the Americans with Disabilities Act already apply to private

Internet Web sites and services."); 75 Fed. Reg. 43460-01 (July 6, 2010) ("The

Department believes that title III reaches the Web sites of entities that provide

goods or services that fall within the 12 categories of 'public accommodations,' as

defined by the statute and regulations."). Thus, Defendant is on notice that the

ADA’s general mandate applies to website accessibility. ​See Fortyune v. City of

Lomita,​ 766 F.3d 1098, 1102 (9th Cir. 2014); ​Reich v. Mont. Sulphur & Chem. Co.,​

32 F.3d 440, 444–45 (9th Cir. 1994).

          DEFENDANT’S FAILURE TO MAKE ITS WEBSITE
        ACCESSIBLE AND PLAINTIFF’S ATTEMPTS TO ACCESS

      27.    Defendant offers the commercial website, https://bigapplebagels.com/

to the public.

      28.    The website offers features which should allow all consumers to

access the goods and services Defendant offers.

      29.    The goods and services offered by Defendant’s website include, but

are not limited to the following, which should allow all consumers to: browse the
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 16 of 29 PageID #:16




menu, view catering information, shop items sold in its retail stores.

       30.    Based on information and belief, it is Defendant's policy and practice

to deny Plaintiff, along with other blind or visually-impaired users, access to

Defendant’s website, and to therefore specifically deny the goods and services that

are offered therein and available at its retail stores.

       31.    Due to Defendant's failure and refusal to remove access barriers to its

website, Plaintiff and visually-impaired persons have been and are still being

denied equal access to the numerous goods, services, and benefits offered to the

public through https://bigapplebagels.com/.

       32.    Plaintiff cannot use a computer without the assistance of

screen-reading software.

       33.    However, Plaintiff is a proficient user of the JAWS screen-reader and

uses it to access the internet.

       34.    Plaintiff has visited https://bigapplebagels.com/ on several separate

occasions using the JAWS screen-reader.

       35.    Plaintiff first visited the website in August of 2018 with the intention

of purchasing bagels. Plaintiff found unlabeled buttons and links prevented her

from navigating the website. Plaintiff also found at least one cursor trap that

prevented her from navigating the website.                Plaintiff encountered multiple
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 17 of 29 PageID #:17




unlabeled or mislabeled buttons and links. Without descriptive alternate text,

Plaintiffs, and other screen reader users, have no clue about the purpose or function

of the button or link. Plaintiff encountered multiple pages containing unlabeled

graphics, links, and buttons while navigating the Website. Plaintiff encountered

multiple pages that did not contain navigational headings requiring Plaintiff to

expend substantial additional time to access information. Plaintiff experienced an

unreadable PDF menu. Plaintiff was unable to make a purchase because the

Website's ordering function was inaccessible to screen reading technology.

      36.    Due to the widespread access barriers Plaintiff encountered on

Defendant’s website, Plaintiff has been deterred, more than once, from accessing

Defendant’s website and this has prevented her from full and equal access of

Defendant’s products and services.

      37.    On more than one occasion in 2018 Plaintiff attempted to do business

with Defendant by using https://bigapplebagels.com/ and Plaintiff encountered

barriers to access on the website.

      38.    Despite past and recent attempts to do business with Defendant by

visiting its website, the numerous access barriers contained on the website

encountered by Plaintiff, have denied Plaintiff full and equal access.

      39.    Plaintiff, as a result of the barriers on Defendant’s website continues
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 18 of 29 PageID #:18




to be deterred on a regular basis from accessing Defendant’s website.

      40.    Due to the inaccessibility of https://bigapplebagels.com/, blind and

visually-impaired consumers, such as Plaintiff, who need screen-readers, cannot

fully and equally use or enjoy the facilities, goods, and services Defendant offers to

the public on its website.

      41.    The access barriers Plaintiff encountered on Defendant’s website have

caused a denial of Plaintiff’s full and equal access multiple times in the past, and

now deter Plaintiff on a regular basis from accessing Defendant’s website.

      42.    If https://bigapplebagels.com/ was equally accessible to all, Plaintiff

could independently navigate Defendant’s website and complete a transaction as

sighted individuals do.

      43.    Having made many attempts to use Defendant’s website, Plaintiff has

actual knowledge of the access barriers that make these privileges, goods and

services inaccessible and independently unusable by blind and visually-impaired

people.

      44.    Because maintaining and providing a website that is fully and equally

accessible to all consumers would provide Plaintiff and other visually-impaired

consumers with full and equal access to https://bigapplebagels.com/, Plaintiff

alleges that Defendant has engaged in acts of intentional discrimination, including
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 19 of 29 PageID #:19




but not limited to the following policies or practices:

            a.    Construction and maintenance of a website that is inaccessible to

                  visually-impaired individuals, including Plaintiff;

            b.    Failure to construct and maintain a website that is sufficiently

                  intuitive so as to be equally accessible to visually-impaired

                  individuals, including Plaintiff; and,

            c.    Failure to take actions to correct these access barriers in the face of

                  substantial harm and discrimination to blind and visually-impaired

                  consumers, such as Plaintiff, as a member of a protected class.

      45.        Defendant therefore uses standards, criteria or methods of

administration that have the effect of discriminating or perpetuating the

discrimination of others, as alleged herein.

      46.        The ADA expressly contemplates the type of injunctive relief that

Plaintiff seeks in this action. In relevant part, the ADA requires:

      “In the case of violations of . . . this title, injunctive relief shall include an
      order to alter facilities to make such facilities readily accessible to and
      usable by individuals with disabilities….Where appropriate, injunctive relief
      shall also include requiring the . . . modification of a policy. . .”
      (42 U.S.C. § 12188(a)(2).)

      47.        Because Defendant’s website is not equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 20 of 29 PageID #:20




website to become and remain accessible, Plaintiff invokes the provisions of 42

U.S.C. § 12188(a)(2), and seeks a permanent injunction requiring Defendant to

retain a qualified consultant acceptable to Plaintiff (“Agreed Upon Consultant”) to

comply with the ADA and make the website accessible. To do so, Defendant must

utilize input from the Agreed Upon Consultant in order for Defendant to modify

the website's functionality so as to provide effective communication about the

goods, services and/or privileges offered by the website to screen-reader users,

instead of only providing such functionality to sighted persons.

      48.    Plaintiff seeks that this permanent injunction require Defendant to

cooperate with the Agreed Upon Consultant to:

                a. Train Defendant’s employees and agents who develop the

                   https://bigapplebagels.com/     website   on    accessibility   and

                   compliance with the ADA using criteria which will provide

                   effective communication to persons who blind and use

                   screen-readers;

                b. Regularly check the accessibility of Defendant’s website to

                   maintain accessibility as required by the ADA using criteria

                   which will provide effective communication to persons who

                   blind and use screen-readers;
   Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 21 of 29 PageID #:21




               c. Regularly test end-user accessibility of the websites by

                  screen-reader users to ensure that Defendant’s website is

                  accessible to blind and visually-impaired individuals who

                  would access them with screen-reading technology and prove

                  effective communication; and,

               d. Develop an accessibility policy that is clearly disclosed on its

                  website, with contact information for users to report

                  accessibility-related problems and be provided with meaningful

                  resolution after Defendant has investigated and identified the

                  accessibility-related problem.

      49.   If https://bigapplebagels.com/ was accessible to screen-reader users,

Plaintiff and similarly situated blind and visually-impaired people could

independently access Defendant's products and services.

      50.   Although Defendant may currently have centralized policies regarding

the maintenance and operation of its website, Defendant lacks a plan and policy

reasonably calculated to make its website fully and equally accessible to, and

independently usable by, blind and other visually-impaired consumers.

      51.   Without injunctive relief, Plaintiff and other visually-impaired

consumers will continue to be unable to independently use the Defendant's website
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 22 of 29 PageID #:22




in violation of their rights.

                                      COUNT I

    [VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT]

       52.    Plaintiff realleges and incorporates by reference all paragraphs alleged

above and each and every other paragraph in this Complaint necessary or helpful to

state this cause of action as though fully set forth herein.

       53.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 ​et seq.​,

provides:

       “No individual shall be discriminated against on the basis of disability in the
       full and equal enjoyment of the goods, services, facilities, privileges,
       advantages, or accommodations of any place of public accommodation by
       any person who owns, leases (or leases to), or operates a place of public
       accommodation.”


(42 U.S.C. § 12182(a).)

       54.    The ADA requires that the place of public accommodation not

discriminate in any way in which it interacts with the public, whether by selling

products at a physical location or over a virtual location on the Internet.

       55.    Defendant's website, https://bigapplebagels.com/, is therefore a public

accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181.

       56.    https://bigapplebagels.com/ is a service, privilege, or advantage of
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 23 of 29 PageID #:23




Defendant.

      57.    https://bigapplebagels.com/ is a service that is integrated with

Defendant's products and services.

      58.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities the opportunity to participate in

or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity. (42 U.S.C. § 12182(b)(1)(A)(i).)

      59.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities an opportunity to participate in

or benefit from the goods, services, facilities, privileges, advantages, or

accommodation, which is equal to the opportunities afforded to other individuals.

(42 U.S.C. § 12182(b)(1)(A)(ii).)

      60.    Under Section 302(b)(2) of Title III of the ADA, unlawful

discrimination also includes, among other things:

      “[A] failure to make reasonable modifications in policies, practices, or
      procedures, when such modifications are necessary to afford such goods,
      services, facilities, privileges, advantages, or accommodations to individuals
      with disabilities, unless the entity can demonstrate that making such
      modifications would fundamentally alter the nature of such goods, services,
      facilities, privileges, advantages or accommodations; and a failure to take
      such steps as may be necessary to ensure that no individual with a disability
      is excluded, denied services, segregated or otherwise treated differently than
      other individuals because of the absence of auxiliary aids and services,
      unless the entity can demonstrate that taking such steps would
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 24 of 29 PageID #:24




      fundamentally alter the nature of the good, service, facility, privilege,
      advantage, or accommodation being offered or would result in an undue
      burden.”

      (42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).)

      61.    The acts alleged herein constitute violations of Title III of the ADA,

and the regulations promulgated thereunder.

      62.    Plaintiff, who is a member of a protected class of persons under the

ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

      63.    Furthermore, Plaintiff has been denied full and equal access to

https://bigapplebagels.com/, has not been provided services which are provided to

other patrons who are not disabled, and has been provided services that are inferior

to the services provided to non-disabled persons.

      64.    Defendant has failed to take any prompt and equitable steps to remedy

its discriminatory conduct. These violations are ongoing.

      65.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and

rights set forth and incorporated therein, Plaintiff, requests relief as set forth below.

      WHEREFORE, ​Plaintiff prays pray for judgment in her favor and against

Defendant, as follows:

             1.     A Declaratory Judgment that, at the commencement of this
Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 25 of 29 PageID #:25




  action, Defendant was in violation of the specific requirements of Title III of

  the ADA 42 U.S.C. § 12181 ​et seq.,​ and the relevant implementing

  regulations of the ADA, for Defendant’s failure to take action that was

  reasonably calculated to ensure that its website was fully and equally

  accessible to, and independently usable by, blind and visually-impaired

  individuals;

        2.       A preliminary and permanent injunction enjoining Defendant

  from further violations of the ADA, 42 U.S.C. § 12181 ​et seq.,​ with respect

  to its website, https://bigapplebagels.com/;

        3.       A preliminary and permanent injunction requiring Defendant to

  take the steps necessary to make https://bigapplebagels.com/ readily

  accessible to and usable by blind and visually-impaired individuals;

        4.       For attorneys' fees and expenses pursuant to all applicable laws

  including, without limitation, pursuant to 42 U.S.C. § 12188(a)(1);

        5.       For compensatory damages including, but not limited to, mental

  anguish, loss of dignity, and any other intangible injuries suffered by the

  Plaintiff as a result of Defendant’s discrimination;

        6.       For prejudgment interest to the extent permitted by law;

        7.       For costs of suit; and
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 26 of 29 PageID #:26




             8.     For such other and further relief as this Court deems just and

      proper.

                                     COUNT II

                 [VIOLATIONS OF THE UNRUH CIVIL
            RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ​et seq​.]

      89.    Plaintiff realleges and incorporates by reference all paragraphs alleged

above and each and every other paragraph in this Complaint necessary or helpful to

state this second cause of action as though fully set forth herein.

      90.    California Civil Code § 51 ​et seq. guarantees equal access for people

with disabilities to the accommodations, advantages, facilities, privileges, and

services of all business establishments of any kind whatsoever. Defendant is

systematically violating the UCRA, Civil Code § 51 ​et seq.​

      91.    Defendant’s website is a "business establishments" within the

meaning of the Civil Code § 51 ​et seq​. ​Defendant generates millions of dollars in

revenue from the sale of goods through its https://bigapplebagels.com/ website.

Defendant’s website is a service provided by Defendant that is inaccessible to

patrons who are blind or visually-impaired like Plaintiff. This inaccessibility

denies blind and visually-impaired patrons full and equal access to the facilities,

goods, and services that Defendant makes available to the non-disabled public.
    Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 27 of 29 PageID #:27




Defendant is violating the UCRA, Civil Code § 51 ​et seq.,​ by denying

visually-impaired customers the goods and services provided on its website,

https://bigapplebagels.com/. These violations are ongoing.

      92.    Defendant’s actions constitute intentional discrimination against

Plaintiff on the basis of a disability, in violation of the UCRA, Civil Code § 51 ​et

seq.,​ because Defendant has constructed a website that is inaccessible to Plaintiff,

Defendant maintains the website in an inaccessible format, and Defendant has

failed to take actions to correct these barriers.

      93.    Defendant is also violating the UCRA, Civil Code § 51 ​et seq.

because the conduct alleged herein violates various provisions of the ADA, 42

U.S.C. § 12101 ​et seq.​, as set forth above. Section 51(f) of the Civil Code provides

that a violation of the right of any individual under the ADA also constitutes a

violation of the UCRA.

      94.    The actions of Defendant violate UCRA, Civil Code § 51 ​et seq.,​ and

Plaintiff is therefore entitled to injunctive relief remedying the discrimination.

      95.    Plaintiff is entitled to statutory minimum damages pursuant to Civil

Code § 52 for each and every offense.

      96.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

      WHEREFORE, ​Plaintiff prays pray for judgment in her favor and against
   Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 28 of 29 PageID #:28




Defendant, as follows:

            1.     A preliminary and permanent injunction enjoining Defendant

      from violating the UCRA, Civil Code § 51 ​et seq,​ with respect to its website;

            2.     A preliminary and permanent injunction requiring Defendant to

      take the steps necessary to make its website readily accessible to and usable

      by blind and visually-impaired individuals;

            3.     An award of statutory minimum damages of $4,000 per

      violation pursuant to § 52(a) of the California Civil Code;

            4.     For attorneys' fees and expenses pursuant to all applicable laws

      including, without limitation, pursuant to California Civil Code § 52(a);

            5.     For prejudgment interest to the extent permitted by law;

            6.     For costs of suit; and

            7.     For such other and further relief as this Court deems just and

      proper.

                               JURY DEMAND

      Plaintiff hereby demands trial by jury.


Dated: October 9, 2018                          ​Respectfully submitted,​

                                                /s/ Rusty A. Payton
                                                Rusty A. Payton
                                                Marc E. Dann
                                                DannLaw
Case: 1:18-cv-06783 Document #: 1 Filed: 10/09/18 Page 29 of 29 PageID #:29




                                        20 North Clark Street, Suite 3300
                                        Chicago, Illinois 60602
                                        (312) 702-​1000
                                        (312) 702​-1000 (fax)
                                        payton@dannlaw.com
                                        mdann@dannlaw.com
                                        Counsel of Record for Plaintiff
